                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 26, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

WILMINGTON SAVINGS FUND                      §
SOCIETY, FSB,                                §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:17-CV-134
                                             §
THOMAS A LOTT, et al,                        §
                                             §
        Defendants.                          §

                         ORDER ADOPTING AMENDED
                     MEMORANDUM AND RECOMMENDATION

       On February 6, 2019, United States Magistrate Judge B. Janice Ellington issued

her “Amended Memorandum and Recommendation” (D.E. 32).                  The parties were

provided proper notice of, and opportunity to object to, the Magistrate Judge’s

Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1);

General Order No. 2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Amended Memorandum and Recommendation (D.E. 32), and all

other relevant documents in the record, and finding no clear error, the Court ADOPTS as

1/2
its own the findings and conclusions of the Magistrate Judge. Accordingly, Plaintiff’s

motion for summary judgment (D.E. 27) is GRANTED and Plaintiff is entitled to

judgment permitting foreclosure on the Sinton property; reasonable attorney’s fees

arising from this suit; and declaratory relief specifying that the property in the 2007 loan

agreement is the same property described in the 2002 and 2004 loan documents. Plaintiff

is ORDERED to file its motion for judgment, including its proposed form of judgment,

on or before March 18, 2019.

       ORDERED this 26th day of February, 2019.

                                              ___________________________________
                                                   NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




2/2
